Case 1:19-cv-22842-DPG Document 13 Entered on FLSD Docket 09/06/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 19-cv-22842-DPG



      SUCESORES DE DON CARLOS
      NUÑEZ Y DOÑA PURA GALVEZ,
      INC., d/b/a BANCO NUÑEZ,


            Plaintiff,

      v.

      SOCIÉTÉ GÉNÉRALE, S.A., d/b/a
      SOCIÉTÉ GÉNÉRALE AMERICAS,

            Defendant.


             DEFENDANT SOCIÉTÉ GÉNÉRALE, S.A.’S UNOPPOSED MOTION
              FOR LEAVE TO EXCEED THE PAGE LIMITATION AS TO ITS
                   MOTION TO DISMISS PLAINTIFF’S COMPLAINT


           Defendant Société Générale, S.A. (“SG”) respectfully moves for leave to file a forty-page

  memorandum of law (“Moving Brief”) 1 in support of its motion to dismiss the Complaint filed by

  Plaintiff on July 10, 2019 (“Complaint”) [DE1]. SG’s Moving Brief would exceed, by 20 pages,

  the twenty-page limit for opening briefs permitted by Local Rule 7.1(c)(2). Good cause exists for

  the granting SG’s request to file a forty-page Moving Brief, which is not opposed by the Plaintiff:

              1. On July 10, 2019, Plaintiff filed the Complaint in this matter, alleging that SG

                   “trafficked” in Plaintiff’s expropriated property within the meaning of Title III of



  1
          SG makes this special appearance, through counsel, for the limited purpose of making this
  application for an increase in the page limitation for its Moving Brief. In making this application,
  SG does not waive, and expressly preserves, all available defenses, including a defense based on
  lack of personal jurisdiction.

                                                    1
Case 1:19-cv-22842-DPG Document 13 Entered on FLSD Docket 09/06/2019 Page 2 of 4



                the Cuban Liberty and Democratic Solidarity Act, 22 U.S.C. § 6021, et. seq.

                (“Helms-Burton”).

             2. According to statements made by Plaintiff and reported by various news outlets,

                Plaintiff seeks substantial monetary damages from SG, including treble damages

                and other fees totaling approximately $792 million.

             3. SG plans to move to dismiss the Complaint on numerous grounds, including that

                plaintiff did not acquire ownership of its claim within the requisite time period, that

                the court lacks personal jurisdiction over SG and that the Complaint fails to state a

                claim for several different reasons that implicate both U.S. and international law.

             4. Since Helms-Burton was enacted in 1996, claims under Title III of Helms-Burton

                have been stayed under every Presidential administration until May 2019, when

                President Trump declined to renew the stay.

             5. As this appears to be the first Helms-Burton case brought against a Bank, SG

                believes in good faith that it will need 40 pages to adequately present the court with

                its defenses in this case of first impression, which will require SG to confront

                complicated and novel issues of statutory and case law interpretation and to

                construe the statute’s legislative intent.

                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         Counsel for SG has conferred with Plaintiff’s counsel, who do not oppose the relief

  requested herein.




                                                   2
Case 1:19-cv-22842-DPG Document 13 Entered on FLSD Docket 09/06/2019 Page 3 of 4



                                          CONCLUSION

         For the foregoing reasons, SG respectfully requests that the Court grant its motion for leave

  to file a forty-page Moving Brief in support of their motion to dismiss the Complaint.

  Dated: September 6, 2019                     Respectfully submitted,

                                               REED SMITH LLP

                                               By: Edward M. Mullins_________

                                                      Edward M. Mullins
                                                      ReedSmithLLP
                                                      1001 Brickell Bay Drive
                                                      Suite 900
                                                      Miami, Florida 33131
                                                      Main: (786) 747-0200
                                                      Email: EMullins@reedsmith.com

                                                      Of counsel

                                                      Steven Wolowitz
                                                      Mayer Brown LLP
                                                      1221 Avenue of the Americas
                                                      New York, NY 10020
                                                      Main: (212) 506-2500
                                                      Fax: (212) 262-1910
                                                      Email: swolowitz@mayerbrown.com

                                                      Alex Lakatos
                                                      Mayer Brown LLP
                                                      1999 K. Street, N.W.,
                                                      Washington, DC 20006-1101
                                                      Main: (202) 263-3000
                                                      Fax: (202) 263-3300
                                                      Email: alakatos@mayerbrown.com

                                                      Attorneys for Defendant




                                                  3
Case 1:19-cv-22842-DPG Document 13 Entered on FLSD Docket 09/06/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 6, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system. I further certify that the foregoing is being served

  this day on all counsel of record via transmission of Notices of Electronic Filing generated by

  CM/ECF.

                                               By:     /s/ Edward M. Mullins
                                                       Edward M. Mullins




                                                  4
